DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 11, and 20 have been considered and are addressed in the new rejection stated below. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 11-13, 15-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuura (US 2015/0001464) in view of Cok et al. (US 2005/0062903) (“Cok”).
	With regard to claim 1, figure 1 of Fukuura discloses a light emitting device comprising: a plasmonic structure 20 comprising a plurality of periodicities (“average distance between adjacent metal-based particles may be in a range of from 1 to 150 nm”, par [0019]), the plurality of periodicities configured to have a corresponding plurality of localized surface plasmon resonances (“closely disposed, thereby individually interacting with each other to exhibit significantly intense plasmon resonance”, par 0072]); a broadband light emitting layer 50 comprising a mixture of a plurality of narrowband emitters 55, each narrowband emitter 55 having a respective spectral peak, the broadband light emitting layer 50 comprising an emission spectrum substantially overlapping wavelengths of the localized surface plasmon resonances (“localized plasmon resonances”, par [0072]); and a spacer layer 30 disposed between the plasmonic structure 20 and the broadband light emitting layer 50; wherein a color of light emitted by the broadband light emitting layer 50 is tunable (“maximum wavelength presents a unique shift depending on its metal-based particles' average particle diameter and average interparticle distance”, par [0081]) by the localized surface plasmon resonances (“localized plasmon resonances”, par [0072]) of the plasmonic structure 20.
	Fukuura does not disclose that the plasmonic structure is configured to control a polarization of light emitted by the broadband light emitting layer. 
	However, figure 6 of Cok disclose that the plasmonic structure 16 is configured to control a polarization (“polarized light 7 is emitted”, par [0037]) of light emitted 7 by the broadband light emitting layer 14.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the metal-based particle assembly layer of Fukuura with the periodic grating structure as taught in Cok in order to provide a white light emitting device with polarized light output.  See par [0009] of Cok. 
With regard to claim 2, figure 1 of Fukuura discloses that the spacer layer 30 comprises a thickness configured to enable exciton-plasmon coupling between the broadband light emitting layer 50 and the plasmonic structure 20.
With regard to claim 3, Fukuura does not disclose that the device is configured to be integrated to a light emitting diode (LED) structure such that a charge injection or transport layer of the LED structure comprises the spacer layer and is disposed between the plasmonic structure and the broadband light emitting layer.
However, figure 6 of Cok discloses that the device is configured to be integrated to a light emitting diode (LED) structure 4 such that a charge injection (“charge-injection layers”, par [0037]) or transport layer of the LED structure comprises the spacer layer (“charge-injection layers”, par [0037]) and is disposed between the plasmonic structure 16 and the broadband light emitting layer (“light emissive layers”, par [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the metal-based particle assembly layer of Fukuura with the periodic grating structure as taught in Cok in order to provide a white light emitting device with polarized light output.  See par [0009] of Cok.
With regard to claims 5 and 13, figure 1 of Fukuura discloses periodicities are in a range of 190 nm to 314 nm (“average distance between adjacent metal-based particles may be in a range of from 1 to 150 nm”, par [0019]). 
With regard to claims 7 and 15, figure 1 of Fukuura discloses that the plasmonic structure 20 comprises a nanostructured array 20.
With regard to claims 8 and 16, figure 1 of Fukuura discloses that the broadband light emitting layer 50 comprises a plurality of quantum dot narrowband emitters 55 comprise quantum dots 55, each narrowband emitter 55 having respective spectral peak.
With regard to claim 11, figure 1 of Fukuura discloses a method of controlling light emission comprising: providing a plasmonic structure 20 comprising a plurality of periodicities (“average distance between adjacent metal-based particles may be in a range of from 1 to 150 nm”, par [0019]), the plurality of periodicities capable of having a corresponding plurality of localized surface plasmon resonances (“closely disposed, thereby individually interacting with each other to exhibit significantly intense plasmon resonance”, par 0072]); providing a broadband light emitting layer 50 adjacent to the plasmonic structure 20 to enable exciton-plasmon coupling between the broadband light emitting layer 50 and the plasmonic structure 20, the broadband light emitting layer 50 comprising an emission spectrum substantially overlapping wavelengths of the localized surface plasmon resonances (“localized plasmon resonances”, par [0072]); and controlling the localized surface plasmon resonances (“localized plasmon resonances”, par [0072]) of the plasmonic structure 20 to tune a color of light emitted by the broadband light emitting layer 50, wherein providing the broadband light emitting layer 50 comprises providing a mixture (“diameter of approximately from 1 to 20 nm”, par [0171]) of a plurality of narrowband emitters 55, each narrowband emitter 55 having a respective spectral peak.
Fukuura does not disclose controlling, by the plasmonic structure, a polarization of the light emitted by the broadband light emitting layer. 
	However, figure 6 of Cok disclose controlling, by the plasmonic structure 16, a polarization (“polarized light 7 is emitted”, par [0037]) of the light emitted by the broadband light emitting layer 14. 
	Therefore, it would have been obvious to one of ordinary skill in the art to form the metal-based particle assembly layer of Fukuura with the periodic grating structure as taught in Cok in order to provide a white light emitting device with polarized light output.  See par [0009] of Cok. 
With regard to claim 12, figure 1 of Fukuura discloses providing a spacer layer 30 between the plasmonic structure 20 and the broadband light emitting layer 50, the spacer layer 30 having a predetermined thickness to enable the exciton-plasmon coupling between the broadband light emitting layer 50 and the plasmonic structure 20.
With regard to claim 19, figure 1 of Fukuura discloses controlling the localized surface plasmon resonances (“localized plasmon resonances”, par [0072]) comprises varying an enhancement factor (“maximum wavelength of the plasmon peak depends on the metal-based particles' average interparticle distance”, par [0111]).
With regard to claim 20, figure 1 of Fukuura discloses a method fabricating a light emitting device, the method comprising: forming a plasmonic structure 20 having a plurality of periodicities (“average distance between adjacent metal-based particles may be in a range of from 1 to 150 nm”, par [0019]) corresponding to a plurality of localized surface plasmon resonances (“localized plasmon resonances”, par [0072]); forming a broadband light emitting layer 50 comprising an emission spectrum substantially overlapping wavelengths of the localized surface plasmon resonances (“localized plasmon resonances”, par [0072]); and disposing a spacer layer 30 between the plasmonic structure 20 and the broadband emitting layer 50 such that exciton-plasmon coupling between the broadband light emitting layer 50 and the plasmonic structure 20 is enabled, wherein forming the broadband light emitting layer 50 comprises mixing a plurality of narrowband emitters 55, each narrowband emitter 55 having a respective spectral peak.
Fukuura does not disclose that the plasmonic structure is formed such that the plasmonic structure controls a polarization of light emitted by the broadband light emitting layer.
However, fig. 6 of Cok discloses that the plasmonic structure 16 is formed such that the plasmonic structure 16 controls a polarization of light emitted (“polarized light 7 is emitted”, par [0037]) by the broadband light emitting layer 14.
Therefore, it would have been obvious to one of ordinary skill in the art to form the metal-based particle assembly layer of Fukuura with the periodic grating structure as taught in Cok in order to provide a white light emitting device with polarized light output.  See par [0009] of Cok.
With regard to claim 21, figure 1 of Fukuura discloses forming the broadband light emitting layer 50 further comprises forming the layer in a single deposition step (“the quantum dot "Lumidot CdS 400, core-type quantum dots" (which is the name of product) sold by Sigma Aldrich Co. LLC was applied with spin-coating”, par [0221]).
With regard to claim 22, figure 1 of Fukuura disclose forming the plasmonic structure 20 further comprises patterning (“peel off resist 400 and silver film 201 deposited on resist 400, thereby obtaining a reference metal-based particle assembly layer-layered substrate in which only the silver film 201 (silver particles) in circular opening 401 was left “, par [0212]) a nanostructured array 20.
With regard to claim 23, figure 1 of Fukuura discloses that the single deposition step comprises spin-coating (“the quantum dot "Lumidot CdS 400, core-type quantum dots" (which is the name of product) sold by Sigma Aldrich Co. LLC was applied with spin-coating”, par [0221]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuura (US 2015/0001464), Cok et al. (US 2005/0062903) (“Cok”), and Kim et al. (US 2012/0032138) (“Kim”).
With regard to claim 4, Fukuura and Cok do not disclose that the device is configured to be integrated to a light emitting diode (LED) structure such that an electron injection layer of the LED structure comprises the plasmonic structure.
However, fig. 1 of Kim discloses that the device is configured to be integrated to a light emitting diode (LED) structure 100 such that an electron injection layer (“electron injection layer (“EIL”)”, par [0053]) of the LED structure comprises the plasmonic structure 107.
Therefore, it would have been obvious to one of ordinary skill in the art to form the light-emitting device of Fukuura with the electron injection layer as taught in Kim in order to lower a driving voltage of the light emitting device by increasing electron injection efficiency. See par [0056] of Kim.  

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuura (US 2015/0001464), Cok et al. (US 2005/0062903) (“Cok”), and Yamae et al. (JP2010192829) (“Yamae”).
With regard to claims 6 and 14, Fukuura does not disclose that the plasmonic structure is further configured to control at least one of a beam direction and a phase of light emitted by the broadband light emitting layer.
However, figure 4 of Yamae discloses that the plasmonic structure 40 is further configured to control at least one of a beam direction (‘traveling direction can be controlled”, par [0030]) and phase of light emitted by the broadband light emitting layer.
Therefore, it would have been obvious to one of ordinary skill in the art to form the metal-based particles of Fukuura with arrangement interval and shape as taught in Yamae in order to control the traveling direction of the light.  See par [0030] of Yamae.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        10/22/2022